Exhibit 99.1 FORM 51-102F3 - MATERIAL CHANGE REPORT ITEM 1: NAME AND ADDRESS OF COMPANY Jaguar Mining Inc. 125 North State Street Concord, New Hampshire USA 03301 ITEM 2: DATE OF MATERIAL CHANGE November 16, 2011 ITEM 3: NEWS RELEASE A news release was issued on November 16, 2011 by Jaguar Mining Inc. ("Jaguar" or the "Company") in Concord, New Hampshire, a copy of which is attached hereto as Schedule A. ITEM 4: SUMMARY OF MATERIAL CHANGE On November 16, 2011, the Company confirmed that, in light of a publicized unsolicited offer, its Board of Directors had determined to initiate a strategic process to explore alternatives to maximize shareholder value and had retained financial and legal advisors to assist in that regard.There is no assurance that the process will culminate in a change of control transaction. ITEM 5: FULL DESCRIPTION OF MATERIAL CHANGE In response to news articles released on November 16, 2011 regarding an unsolicited offer to buy the Company, Jaguar acknowledged that it had received proposals over the past few weeks. The Company confirmed that, in light of the publicized unsolicited offer, the Board of Directors has determined to initiate a strategic process to explore alternatives to maximize shareholder value. At this time, none of these proposals has progressed beyond the exploratory stage. The Board has retained financial and legal advisors to assist in this regard. There is no assurance that the process will culminate in a change of control transaction. Jaguar's Board of Directors intends to update the shareholders of the Company at the appropriate time. ITEM 6: RELIANCE ON SUBSECTION 7.1(2) OF NATIONAL INSTRUMENT 51-102 Not applicable. 1 ITEM 7: OMITTED INFORMATION Not applicable. ITEM 8: EXECUTIVE OFFICER The following executive officer of Jaguar is knowledgeable about the material change and this report: Daniel R. Titcomb President and Chief Executive Officer (603) 224-4800 ITEM 9: DATE OF REPORT November 22, 2011 2 SCHEDULE A PRESS RELEASE November 16, 2011 2011-18 Concord, New Hampshire
